Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Feb. 26, 2021. Claims 1-13 are pending and currently considered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Steven T. Kazmierski on March 18, 2021.
The application has been amended as follows: 
Claim 1. (Currently Amended) A multi-epitope fusion protein comprising: two to six different non-overlapping linear peptides of hepatitis C virus (HCV) core protein, wherein each of said two to six different non-overlapping linear peptides is at least 5 amino acids in length and present one to five-fold, and wherein each of said two to six different non-overlapping linear peptides is separated from the other said peptides by a spacer, wherein the spacer comprises a chaperone peptide specific of a chaperone protein, and wherein no further HCV specific amino acid sequences are present in said multi-epitope fusion protein.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to a chimeric fusion protein comprising multiple HCV core protein peptides spaced by peptides specific of chaperone proteins. The claims also read on a fusion protein comprising a recombinant chaperone polypeptide with multiple HCV core protein peptides inserted in multiple locations of the chaperone polypeptide, or vice versa. No prior art references have been identified teaching or suggesting the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                            Conclusion
Claims 1-13 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Mon-Friday, 8:00 am - 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-


/NIANXIANG ZOU/Primary Examiner, Art Unit 1648